

116 S1414 IS: Student Borrower Bankruptcy Relief Act of 2019
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1414IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Durbin (for himself, Ms. Warren, Ms. Baldwin, Mr. Blumenthal, Mr. Brown, Ms. Harris, Ms. Hirono, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Merkley, Mr. Reed, Mr. Sanders, Mrs. Shaheen, Mr. Van Hollen, Mr. Whitehouse, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide bankruptcy relief for student borrowers.1.Short titleThis Act may be cited as the Student Borrower Bankruptcy Relief Act of 2019.2.Amendments(a)Exception to dischargeSection 523 of title 11, United States Code, is amended in subsection (a), by striking paragraph (8).(b)Conforming amendmentSection 1328(a)(2) of title 11, United States Code, is amended by striking (8),.3.Effective date; application of amendments(a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of enactment of this Act.(b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11, United States Code, on or after the date of enactment of this Act.